958 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George W. GANTT, Plaintiff-Appellant,v.Major PURNELL, Defendant-Appellee.
No. 91-6143.
United States Court of Appeals,Fourth Circuit.
Submitted: January 28, 1992Decided: March 27, 1992

George W. Gantt, Appellant Pro Se.
Glenn William Bell, Office of THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.
Before HALL, MURNAGHAN, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
George W. Gantt appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Gantt v. Purnell, No. CA-91-879-JH (D. Md. Sept. 12, 1991).  We deny Gantt's motions for stay pending appeal, his motions for an injunction, and his motions to consolidate this appeal with others currently pending before this Court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED